No. 12407

        I N T E SUPREME C U T O THE STATE O MONTANA
             H           OR    F           F




LLOYD BARNARD,

                        P l a i n t i f f and A p p e l l a n t ,



IRMA McINERNEY, EARL DALEY, HOWARD
C R W L and JOHN MAXNESS,
 ON EL

                        Defendants and Respondents.



Appeal from:     D i s t r i c t Court of t h e Seventeenth J u d i c i a l D i s t r i c t ,
                 Honorable A l f r e d B. Coate, Judge p r e s i d i n g .

Counsel of Record :

    For Appellant :

          Morrison, E t t i e n and Barron, Havre, Montana
          J. Chan E t t i e n argued, Havre, Montana

    For Respondents:

          Gordon T. White, County Attorney, Glasgow, Montana
          F r a n c i s Gallagher argued, S p e c i a l A s s i s t a n t County
           Attorney, Glasgow, Montana
          Lawrence Miyasato argued, Deputy County Attorney,
           Glasgow , Montana ,



                                            Submitted:              May 30, 1973

                                               Decided :       -JW 2 17973
Filed   :*m11973
          2
M r , J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e Court.

       T h i s i s an a p p e a l from d e n i a l of a w r i t of mandamus t o
compel Valley County Commissioners and School Superintendent
t o a l l o w j o i n d e r of t e r r i t o r y from Hinsdale High School D i s t r i c t
i n Valley County, t o Saco High School D i s t r i c t i n P h i l l i p s County,
       Saco Elementary School D i s t r i c t 12A i s a j o i n t elementary
d i s t r i c t l o c a t e d i n P h i l l i p s County and Valley County.                    The
school i s i n Saco, which i s i n P h i l l i p s County,                      R e s i d e n t s of
t h e Valley County p o r t i o n o f Saco Elementary D i s t r i c t 12A have
f o r many y e a r s a l s o s e n t t h e i r high school s t u d e n t s t o Saco,
though t h e i r t e r r i t o r y i s a p a r t of Hinsdale High School D i s t r i c t
7C, whose high s c h o o l i s i n Hinsdale, p a r t of Valley County.
V a l l e y County pays such s t u d e n t s ' t u i t i o n t o t h e Saco High School.
       P l a i n t i f f Lloyd Barnard and a m a j o r i t y o f h i s f e l l o w r e s i -
d e n t s of t h e Valley County p o r t i o n of t h e Saco Elementary D i s t r i c t
12A, being q u a l i f i e d under t h e p r o v i s i o n s o f s e c t i o n s 75-6525
and 75-6526, R.C.M.             1947, p e t i t i o n e d t h e Valley County Superinten-
d e n t f o r t r a n s f e r of t h e i r p o r t i o n t o t h e Saco High School D i s t r i c t ,
s t a t i n g t h e i r reasons f o r t h e baundary changes,                   That p e t i t i o n
states :
                 " P e t i t i o n e r s r e q u e s t t h a t t h e above d e s c r i b e d
       l a n d s b e joined t o Saco High School D i s t r i c t #12B
       t o form a j o i n t High School D i s t r i c t under t h e pro-
       v i s i o n s of S e c t i o n 184 (75-6525) and 185 (75-6526)
       of Senate B i l l No. 1, 42nd Montana L e g i s l a t i v e
       Assembly, f o r t h e following reasons :
                 "1. P e t i t i o n e r s a r e r e s i d e n t s , taxpayers and
       v o t e r s w i t h i n t h e above d e s c r i b e d t e r r i t o r y .
            "2. There i s no high school i n Hinsdale High
       School D i s t r i c t w i t h i n t h r e e ( 3 ) m i l e s o f t h e above
       described t e r r i t o r y .
                 "3. The t a x a b l e v a l u e of t h e above d e s c r i b e d
       t e r r i t o r y i s about $321,000.00,
                "1f t h i s p e t i t i o n i s g r a n t e d , t h e remaining
       t a x a b l e v a l u e of Hinsdale High School D i s t r i c t would
       b e approximately $2,000,000.00,
     "Increased costs to all of the taxpayers of the
remaining Hinsdale District would be about two and one-
fourth (2 1/4) mills, and there would be no hazard to
its continued operation.
     "valley County would be relieved of paying yearly
tuition to Saco High School District at the rate of
$300.00 per high school student in the above described
territory, a present total of $1,800.00.
     11A number of the petitioners have land outside

said territory which would still be subject to taxation
by the Hinsdale High School District.
     4    There are six (6) high school students from
the above described territory, all of whom go to the
Saco High School,
     "5. All of the elementary students from the above
territory go to Saco elementary school.
     "6. The telephone exchange for the above described
territory is Saco.
     " 7 . Mail service for the above described territory
is from Saco.
     "8. School bus service is now provided all stu-
dents from said territory to Saco.
     "The average travel distance for students from said
territory to Saco is six ( ) miles.
                          6
      h he average distance to Hinsdale would be twelve
(12) miles, and would cost Hinsdale District approxi-
mately $1,000.00 per year in additional bussing costs.
     "Travel expense for the above students and their
parents to Hinsdale for extra curricular school activi-
ties would approximately double those for Saco, estimated
by one parent to be an additional $75.00 per year.
     "9. Saco is the trading center for all parents
and children from said territory.
     "10, While taxpayers for the above described lands
pay their proportionate share of taxes for Hinsdale High
School District,
           (a) they receive no benefit from its operation;

           (b)   they are deprived of all vote for Trustees;
           (c)   they have no voice nor vote in its operation.
     "11. If said territory is established as a part
of the Saco High School District, petitioners and other
residents of the above described territory would;
           (a)   have the right to vote for its Trustees;
           (b)   have representation in the Saco High
                 School Board;
           (c)   in all events, would have voice and vote
                 in Saco operations.
          "12, At the present, petitioners are unable to
     vote for the Trustees in either the Hinsdale or Saco
     districts, tho supporting both district school systems
     by their taxes,
           "13. If the students within the described terri-
     tory attended Hinsdale High School, bus service by
     Hinsdale would be in excess of the one hour trip limita-
     tion.
          1I
           Present bus service from Saco is well within
     the one hour limitation.
          "14, Winter bus service is often hazardous.
          "Bus mileage from Hinsdale being double that of
     Saco, would increase the risks to students fromII the
     described area if attending school in Hinsdale,
     At the hearing on the petition, the trustees and some of the
residents of the other territory of the Hinsdale High School
District appeared in opposition, The Valley County Superintendent
found that the reasons given by petitioners were not sufficient
to grant the change and denied the petition.   He also found the
increased burden to the taxpayers of the remainder of the Hinsdale
District would be detrimental, unfair, and of consequence.
     Appeal was made to the Valley County Board of Commissioners
and it made findings identical to those of the Superintendent,
plus a projection of declining school population within the area
proposed for transfer.
     Plaintiff then brought a writ of mandamus to the district
court to compel the county officials to agree to the proposed
change. The district court, upon consideration of the record before
the Valley County Board of Commissioners, affirmed the Board and
dismissed the writ.   From that decision, plaintiff brings this
appeal.
    Although appellant lists three issues for review in his
brief, we find they can be combined into two issues:    (1) In
denying the petition to transfer territory from the Hinsd.ale
School District in Valley County to the Saco District in Phillips
County, did the Valley County Board of Commissioners abuse its
discretion?    (2) Was the district court correct in dismissing
and discharging the Alternative Writ of Mandamus?
        A s t o i s s u e (1) and t h e r e a l b a s i s of t h i s appeal--was i t
an abuse of d i s c r e t i o n by t h e county o f f i c i a l s ?        In the p e t i t i o n
f o u r t e e n p o i n t s w e r e l i s t e d i n support of t h e proposed move.            We
s h a l l b r i e f l y d e a l with those p o i n t s t o determine i f t h e Valley
County o f f i c i a l s abused t h e i r d i s c r e t i o n .
        Points 1 through 4 s t a t e j u r i s d i c t i o n a l matters.           These
f o u r p o i n t s a r e not reasons o r grounds f o r t h e t r a n s f e r of t h e
t e r r i t o r y ; they a r e requirements which must be met b e f o r e t h e
p e t i t i o n can be considered.
        Appellant argues i n h i s b r i e f regarding point 5 t h a t t h e
t u i t i o n s t a t u t e s s e c t i o n s 75-6313, 75-6314, and 75-6316, R.C,M,
1947, provide reasons f o r changing schoal d i s t r i c t boundaries
o r t r a n s f e r r i n g t e r r i t o r y from one school d i s t r i c t t o another.
He contends p o i n t 5 i s c o n t r o l l e d by s e c t i o n 75-6313, R.C.M.              1947,
and i s t h e r e f o r e a u t h o r i t y t o g r a n t t h e change.    But, we a r e n o t
concerned h e r e with t h e payment of elementary t u i t i o n , which i s t h e
s u b j e c t of s e c t i o n 75-6313.     W e a r e concerned with t h e t r a n s f e r
of t e r r i t o r y from one high school d i s t r i c t t o another, a c r o s s
county l i n e s ,       Appellant's argument i s n o t a p p l i c a b l e t o t h e
f a c t s of t h e i n s t a n t case.
        Appellant next argues t h a t p o i n t s 6 through 9 a r e f a c t o r s
recognized under s e c t i o n 75-6314, R,C.M.                    1947, another elementary
t u i t i o n s t a t u t e , and t h a t t h e county superintendent was i n c o r r e c t
i n n o t considering t h e s e items a s f a c t o r s r e q u i r i n g t h e t r a n s f e r
of t h e t e r r i t o r y ,   O f t h e four p o i n t s 6 through 9 , only two
p o i n t s 8 and 9 a r e s p e c i f i c a l l y l i s t e d i n s e c t i o n 75-6314,    Points
6 and 7 concerning t h e telephone exchange and mail s e r v i c e a r e
n o t l i s t e d i n s e c t i o n 75-6314.     A s t o p o i n t s 8 and 9 which a r e
l i s t e d i n t h e s t a t u t e , w e n o t e a p p e l l a n t i s again r e l y i n g on an
elementary school t u i t i o n s t a t u t e a s a reason f o r t r a n s f e r r i n g
t e r r i t o r y from one high school d i s t r i c t t o another,              W do n o t
                                                                                  e
f i n d t h a t t h e Valley County o f f i c i a l s abused t h e i r d i s c r e t i o n i n
n o t following a s t a t u t e which i s n o t a p p l i c a b l e .
        Appellant a l s o r e l i e s on s e c t i o n 75-6521, R.C.M.                       1947.      That
s t a t u t e d e a l s w i t h school d i s t r i c t boundary changes w i t h i n a
county and has n o t h i n g t o do w i t h t h e formation of a j o i n t h i g h
school d i s t r i c t .
        P o i n t s 10, 1 and 12 of t h e p e t i t i o n , l i s t e d a s r e a s o n s f o r
                         1
t r a n s f e r r i n g t h e t e r r i t o r y by a p p e l l a n t , r e l a t e t o v o t i n g r i g h t s
of t h e p e t i t i o n e r s .     Appellant c i t e s Box v. Duncan, 98 Mont. 216,
2 2 3 , 38 P.2d 986, a s a u t h o r i t y .            - had
                                                        Box           t o do with t h e c o n s o l i d a -
t i o n of two high s c h o o l s w i t h i n t h e same county; t h e c o n s o l i d a t i o n
having been ordered by t h e county commissioners without a h e a r i n g .
T h i s Court h e l d t h a t t h e a c t i o n was void because t h e c o n s o l i d a t i o n
took p l a c e a t a time d u r i n g t h e y e a r when such a c t i o n on t h e p a r t
u f t h e commissioners was p r o h i b i t e d by s t a t u t e .                  It i s t r u e t h a t
i n - t h i s Court s a i d t h e s i t u a t i o n t h e r e was one which would
    Box
c o n s t i t u t e a r a t h e r extreme i n s t a n c e of t a x a t i o n without r e p r e s e n t a -
t i o n ; b u t t h e Court went on immediately t o q u a l i t y t h a t by saying:
        II
         W do n o t assume t o s a y , f o r t h e purposes of t h i s
           e
        o p i n i o n , t h a t t h e r e s u l t s we have mentioned have
        any c o n t r o l l i n g e f f e c t i n t h e d e c i s i o n of t h i s a p p e a l , "
W do n a t then c o n s i d e r t h e language c i t e d by a p p e l l a n t a s con-
 e
trolling,                                                              -
                   I n any e v e n t , t h e s i t u a t i o n i n Box i s n o t t h a t o f t h e
i n s t a n t case.
        I n t h e i n s t a n t c a s e t h e r e s i d e n t s of t h e Beaverton a r e a do
have t h e r i g h t t o v o t e upon s p e c i a l l e v i e s i n t h e Hinsdale High
School D i s t r i c t ,       Although i t i s t r u e they have no v o t e f o r
t r u s t e e s , t h a t came about by t h e a c t i o n of t h e Beaverton a r e a
taxpayers when t h e y p e t i t i o n e d t h e i r elementary d i s t r i c t o u t of
Valley County and i n t o P h i l l i p s County.                     Here, w e do n o t f i n d any
form of t a x a t i o n without r e p r e s e n t a t i o n and t h e r e was no abuse of
d i s c r e t i o n on t h e p a r t of t h e Valley county o f f i c i a l s .
        P o i n t 1 3 of t h e p e t i t i o n d e a l s w i t h s t u d e n t s t r a v e l i n g i n
k2xcess of one hour on t h e bus i n o r d e r t o g e t t o school.                               Appellant
r e l i e s on s e c t i o n 75-7008, R.C.M.              1947, which a g a i n d e a l s w i t h
elementzry s t u d e n t s and n o t high school s t u d e n t s a s t o bus r i d i n g
time l i m i t a t i o n s ,       W n o t e t h a t s e c t i o n 75-7008 provides t h e
                                    e
c o n d i t i o n can be waived by t h e p a r e n t o r guardian.                    But, s i n c e
t h e s t a t u t e d e a l s w i t h elementary s t u d e n t s , i t i s n o t p e r t i n e n t
here,
        Point 14 of t h e p e t i t i o n has t o do w i t h road c o n d i t i o n s .
Again, a p p e l l a n t h a s used elementary t u i t i o n s t a t u t e s a s a u t h o r i t y ,
Appellant argues t h a t r e a s o n s f o r paying t u i t i o n c o n s t i t u t e
reasons f o r changing school d i s t r i c t boundaries o r t r a n s f e r r i n g
t e r r i t o r y from one school d i s t r i c t t o a n o t h e r .           Notwithstanding
a p p e l l a n t ' s argument, i t was c l e a r from t h e evidence t h a t V a l l e y
County school o f f i c i a l s a r e concerned about t h e s a f e t y of t h e
c h i l d r e n and do a l l i n t h e i r power t o p r o t e c t them.                A l l this
evidence was p r e s e n t e d t o t h e county s u p e r i n t e n d e n t , t h e county
commissioners and t h e d i s t r i c t c o u r t ,              They made t h e i r d e c i s i o n s
t h a t t h e r e was no r e a s o n t o change t h e boundary based on t h e
q u e s t i o n of danger t o t h e c h i l d r e n .        W e f i n d n o t h i n g i n t h e evidence
which i n d i c a t e s t h e o f f i c i a l s abused t h e i r d i s c r e t i o n i n making
t h a t decision.
        W have reviewed t h e p e t i t i o n and t h e o r d e r denying t h a t
         e
petition.         A s s t a t e d h e r e t o f o r e our review goes t o t h e q u e s t i o n
of whether t h e V a l l e y County o f f i c i a Is abused t h e i r d i s c r e t i o n .
W f i n d n o t h i n g i n t h e r e c o r d which would i n d i c a t e any abuse of
 e
discretion.
        The second i s s u e on a p p e a l concerns whether t h e d i s t r i c t
c o u r t was c o r r e c t i n d i s m i s s i n g and d i s c h a r g i n g t h e A l t e r n a t i v e
W r i t of Mandamus.           The d i s t r i c t c o u r t , i n e f f e c t , s u s t a i n e d t h e
a c t i o n of t h e Valley County o f f i c i a l s by d i s m i s s i n g t h e w r i t .
This i s n o t a c a s e where t h e Valley County o f f i c i a l s were t o
perform a m i n i s t e r i a l duty.           Rather, t h e d u t y was t o e x e r c i s e
discretion,          The f u n c t i o n of t h e d i s t r i c t c o u r t was t o determine
whether o r n o t t h e V a l l e y County o f f i c i a l s m a n i f e s t l y abused t h a t
discretion,
        The g e n e r a l r u l e and t h e q u a l i f i c a t i o n of t h e g e n e r a l r u l e
w i t h r e s p e c t t o mandamus a c t i o n s was c l e a r l y s e t f o r t h by t h i s
Court i n P a r a d i s e Rainbow v , F i s h & Game Comm'n, 148 Mont. 412,
       "As a general r u l e mandamus i s a v a i l a b l e only
       t o compel performance of a c l e a r l e g a l duty n o t
       involving d i s c r e t i o n , McCarten v , Sanderson,
       1 1 Mont, 407, 109 P.2d 1108, 132 A . L . R . 1229.
         1
       I
         But even where d i s c r e t i o n i s involved, i f t h e r e
       has been such an abuse a s t o amount t o no e x e r c i s e
       of d i s c r e t i o n a t a l l , mandamus w i l l l i e t o compel
       t h e proper e x e r c i s e of t h e powers granted.'                         Skaggs
       Drug Center v. Mont. Liquor Control Board, 146
Mont. 115, 124, 404 P,2d 511, 516. This, c o u r t has
       i n d i c a t e d t h a t a r b i t r a r y o r c a p r i c i o u s a c t i o n by
       an a d m i n i s t r a t i v e board i s an abuse of d i s c r e t i o n .
       S t a t e ex r e l . Sanders v. H i l l ( P . E . R , S . ) , 141 Mont.
558, 381 P,2d 475."
       I n E r i e v. S t a t e Hwy. Comm'n, 154 Mont. 150, 153, 461 P,2d
207, t h i s Court held:
       sa he r u l e simply put i s t h a t a board may be en-
       joined from a c t i n g o u t s i d e t h e scope of i t s a u t h o r i t y
       and such board may be compelled t o perform an a c t i t
       i s l e g a l l y bound t o perform; b u t n e i t h e r of t h e s e
       e x t r a o r d i n a r y remedies w i l l l i e t o c o n t r o l t h e d i s -
       c r e t i o n of a board u n l e s s i t has been c l e a r l y shown 1 I
       t h a t t h e board has manifestly abused such d i s c r e t i o n .
       It i s c l e a r t h a t t h e remedy sought i n t h e i n s t a n t case
w i l l l i e only when i t i s shown t h a t t h e r e has been a manifest
abuse of d i s c r e t i o n .     F e have examined t h a t question and f i n d
                                    b
no such abuse.           Therefore, t h e d i s t r i c t c o u r t was c o r r e c t i n
denying t h e A l t e r n a t i v e W r i t of Mandamus.
       The d e c i s i o n of t h e d i s t r i c t c o u r t i s affirmed.




  Associate J u s t i c e s .